Title: To Benjamin Franklin from Lavaysse & Cie., 30 July 1779
From: Lavaysse & Cie.
To: Franklin, Benjamin


Monsieur,
L’orient Ce 30. juillet 1779./.
Nos amis & Correspondants de Bordeaux, Mr. Mrs. forsters freres nous ont chargés de la réclamation du navire les trois amis de Dublin capitaine Röache qui à été pris & conduit a L’orient par le Commandant de la frégate américaine L’alliance, bien que ce navire eut Ses Expéditions en bonne forme de Bordeaux, visées par le Commissaire du Roy & qu’il fut muni d’un passeport de la cour.
A dieu ne plaise que nous prétendions inculper le commandant de L’alliance pour qui nous avons beaucoup d’estime, mais il est juste qu’il répare Son tort. Indépendament de ce que Sa démarche imprudente à D’odieux pour les particuliers françois, elle tend egalement a susciter des discussions entre les deux Gouvernements & nous croÿons qu’il est de la justice & de la gloire des Etats unis de rèprimer de pareils Excès. Le Commandant de L’alliance en S’emparant des trois amis causoit nécéssairement un retard préjudiciable au propriétaire. L’Evénement à été pire puisqu’il à causé la perte de ce Batiment qui a échoüé dans la Rade sur une ancre. Nous demandons, Monsieur, au nom de nos amis que le Commandant de L’alliance soit condamné à Restitüer le navire les Bons amis & sa cargaison en bon Etat, a payer les avaries survenües & a dédomager en un mot les propriétaires du tort qu’il leur a fait.
Mrs. forsters freres se sont adressés a Mr. De Sartine il nous paroit plus simple & plus naturel de vous adresser directement leurs plaintes; elles sont trop bien fondées, & votre justice trop connüe pour Douter que vous n’y aÿéz Egard sans le secours d’aucune protection.
Nous Sommes avec respect, Monsieur Vos très humbles & très obéissants Serviteurs
Lavaysse & CNegociants a Lorient
Mr. franklin Ministre Plénipotentiaire des Etats unis de L’amérique
 
Notation Lavaysse L’Orient 30. juillet 1779.
